Case 15-42604             Doc 100         Filed 11/14/19 Entered 11/14/19 10:03:04                              Desc Main
                                            Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: GEOFFREY LAURENCE GEPHART                                            ) Case No. 15 B 42604
    JANELLE MARIE GEPHART                                                )
                                                                 Debtors ) Chapter 13
                                                                         )
                                                                         ) Judge: DONALD R CASSLING

                                                  NOTICE OF MOTION



 GEOFFREY LAURENCE GEPHART                                                 SULAIMAN LAW GROUP LTD
 JANELLE MARIE GEPHART                                                     via Clerk's ECF noticing procedures
 3952 E PRESCOTT DR
 CHANDLER, AZ 85249

  Please take notice that on December 05, 2019 at 9:15 am my designee or I will appear before the Honorable
  Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
  set forth below.

  I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
  named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on November
  14, 2019.

                                                                               /s/ Tom Vaughn


                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On December 17, 2015 the Debtors filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on June 30, 2016.

      A summary of the debtor's plan follows:


      Monthly Payment $2,778.10                                    Last Payment Received: 08/12/2019


      Amount Paid $80,971.10                                       Amount Delinquent $7,334.30




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                            Respectfully submitted,

 TOM VAUGHN
                                                                            /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
